DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on 10/06/2021 has been filed and made of record.  Claim 1, 15 and 25 have been amended.  Claim 19 has been cancelled.  Claims 1-2, 4-10, 12-18, 21-28 and 30-34 remain pending.
Response to Arguments
Regarding to claims 1-2, 4-6, 12 and 14, Applicant argued on pages 7-10
“Independent claim 1, as presently amended, recites an outer housing defining a first free end and a second free end opposite the first free end. Claim 1 also requires that the outer housing defines “a substantially circumferential wall extending from the first free end to the second free end." (Emphasis added.) Additionally, claim 1 requires "the substantially circumferential wall defining an outermost wall surface of the outer housing and an innermost wall surface of the outer housing," wherein the innermost wall surface defines a cavity of the outer housing. (Emphasis added.) Applicant respectfully submits that Gibson fails to meet these limitations.  Referring to Figure 42 of Gibson, reproduced below, Gibson discloses a nozzle cap assembly 4100 comprising a nozzle cap housing 4130, and the Office Action asserts that the nozzle cap housing 4130 can be considered the outer housing. The nozzle cap housing 4130 comprises a lower rim 4133 and a substantially cylindrical antenna mounting portion 4132 extending from the lower rim 4133. The Office Action asserts that the cylindrical antenna mounting portion 4132 can be considered the claimed substantially circumferential wall. The nozzle cap housing 4130 further defines a first free end (annotated below) and a second free end (annotated below) opposite the first free end. However, the cylindrical antenna mounting portion 4132 does not extend from the first free end of the nozzle cap housing 4130 to the second free end of the nozzle cap housing 4130. Rather, the cylindrical antenna mounting portion 4132 extends from the first free end to an upper end (annotated below) of the lower rim 4133. The second free end of the nozzle cap housing 4130 is defined at a lower end (annotated below) of the lower rim 4133, distal to the cylindrical antenna mounting portion 4132. Applicant therefore respectfully submits that Gibson fails to disclose "a substantially circumferential wall extending from the first free end to the second free end," as claimed.  Furthermore, as shown in Figure 42 above, the cylindrical antenna mounting portion 4132 defines an inner wall surface (annotated above) and an outer antenna mounting surface 4134. The inner wall surface can be an innermost wall surface of the nozzle cap housing 4130 and can define an interior cavity (annotated above) of the nozzle cap housing 4130. However, the antenna mounting surface 4134 is not an outermost wall surface of the nozzle cap housing 4130. Rather, a substantially cylindrical antenna assembly 100 is wraps externally around the antenna mounting surface 4134, and furthermore, a substantially cylindrical antenna cover 4120 wraps externally around both the antenna assembly 100 and the antenna mounting surface 4134. The antenna cover 4120 partially defines an outer side surface 4101 of the nozzle cap assembly 4100 and defines the outermost wall surface (annotated above) of the nozzle cap housing 4130.  Applicant therefore respectfully submits that Gibson fails to disclose "the substantially circumferential wall defining an outermost wall surface of the outer housing and an innermost wall surface of the outer housing," as claimed”. 
 Applicant’s argument has been considered and they are not persuasive, therefore Examiner maintains the rejection.  In claim 1, Applicant recited “an outer housing defining a first free end, a second free end opposite the first free end, and a substantially circumferential wall extending from the first free end to the second free end, the substantially circumferential wall defining an outermost wall surface of the outer housing and an innermost wall surface of the outer housing, the innermost wall surface defining a cavity of the outer housing; an antenna coupled to the substantially circumferential wall of the outer housing; a cap cover coupled to the outer housing at the first free end; and an inner housing coupled to the outer housing at the second free end”.  Examiner will explains below why Gibson reference meets the claim limitation.
Gibson teaches 
an outer housing (Fig.42 item 4120) defining a first free end (Fig. 42 first free end), 
a second free end (Fig. 42 second free end) opposite the first free end (Fig. 42 both end are opposite to each other), and 
a substantially circumferential wall extending from the first free end to the second free end (Fig.42, outer wall surface), 
the substantially circumferential wall defining an outermost wall surface of the outer housing (Fig. 42 outer wall is circumferential and define the outer most surface of the outer housing) and 
an innermost wall surface of the outer housing (Fig. 42 inner wall), the innermost wall surface defining a cavity of the outer housing; (Merriam-Webster defines cavity as an unfilled space within a mass.  The empty space within the inner wall of the outer housing 4120 is a cavity)
an antenna coupled to the substantially circumferential wall of the outer housing; (Merriam-Webster defines coupled a something that links two things together.  Gibson taught the antenna assembly 100 can be adhered or otherwise fastened or secured to either or both the inner surface of the antenna cover 4120 i.e. outer housing ¶0138.  Another word, the antenna is coupled to the wall through adhesive and the antenna assembly)
a cap cover (Fig. 42 cap 4110) coupled to the outer housing at the first free end (Fig.42 first free end) ; and an inner housing coupled to the outer housing at the second free end (¶0135 - The nozzle cap cover 4110 can thereby be secured to the nozzle cap housing 4130 by the bolts 3801 extending through the fastener holes 4111 into the fastener holes 4137 and engaging the threads therein, thereby securing the antenna cover 4120 and the antenna assembly 100 between the nozzle cap cover 4110 and the nozzle cap housing 4130)

    PNG
    media_image1.png
    741
    553
    media_image1.png
    Greyscale

Regarding to Applicant’s arguments related to claim 15-18, 21-28 and 30-32 rejection under 35 USC 102 on page10-12, Applicant’s arguments have been fully considered and they are 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/16/2021 was filed after the mailing date of the Non-Final Rejection on 09/02/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 15 objected to because of the following informalities:  line 8 – threading of a nozzle of the fire hydrant;
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-6, 12-18, 21-28, and 30-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gibson et al. (US 2017/0237158).
Regarding to claim 1, Gibson teaches a nozzle cap for a fire hydrant, the nozzle cap comprising:  (Fig. 36-46)
an outer housing (Fig.42 item 4120) defining a first free end (Fig. 42 first free end), 
a second free end (Fig. 42 second free end) opposite the first free end (Fig. 42 both end are opposite to each other), and 
a substantially circumferential wall (Fig.42 inner and outer wall) extending from the first free end to the second free end (Fig.42, outer wall surface), 
the substantially circumferential wall defining an outermost wall surface of the outer housing (Fig. 42 outer wall is circumferential and define the outer most surface of the outer housing) and 
an innermost wall surface of the outer housing (Fig. 42 inner wall), the innermost wall surface defining a cavity of the outer housing; (Merriam-Webster defines cavity as an unfilled space within a mass.  The empty space within the inner wall of the outer housing 4120 is a cavity)
an antenna coupled to the substantially circumferential wall of the outer housing; (Merriam-Webster defines coupled a something that links two things together.  Gibson taught the antenna assembly 100 can be adhered or otherwise fastened or secured to either or both the inner surface of the antenna cover 4120 i.e. outer housing ¶0138.  Another word, the antenna is coupled to the wall through adhesive and the antenna assembly)
a cap cover (Fig. 42 cap 4110) coupled to the outer housing at the first free end (Fig.42 first free end) ; and an inner housing (Fig. 42 item 4130) coupled to the outer housing (Fig.42 outer housing 4120) at the second free end (¶0135 - The nozzle cap cover 4110 can thereby be secured to the nozzle cap housing 4130 by the bolts 3801 extending through the fastener holes 4111 into the fastener holes 4137 and engaging the threads therein, thereby securing the antenna cover 4120 and the antenna assembly 100 between the nozzle cap cover 4110 and the nozzle cap housing 4130)
Regarding to claim 2, Gibson teaches the nozzle cap of claim 1.  Gibson further teaches wherein each of the inner housing and the cap cover comprise a metal material, and wherein the outer housing comprises a non-ferrous material (¶0141 - the nozzle cap cover 4110 and the nozzle cap housing 4130 can comprise cast or ductile iron or any other desired material for attachment to the fire hydrant 3600. The antenna cover 4120 can comprise polypropylene or other desired materials to allow signals to pass there through to and from the antenna assembly 100)
Regarding to claim 4, Gibson teaches the nozzle cap of claim 1.  Gibson further teaches wherein the inner housing comprises a fastener configured to couple the nozzle cap to a nozzle of the fire hydrant.(¶0140 - As shown in FIG. 44, the nozzle cap housing 4130 can also define internal threading 4410 to allow the nozzle cap assembly 4100 on the outlet of the hydrant 3600)
Regarding to claim 5, Gibson teaches the nozzle cap of claim 4.  Gibson further teaches wherein the fastener is a threaded bore, the threaded bore extending into the inner housing and configured to engage threading of the nozzle of the fire hydrant. (¶0140)
Regarding to claim 6, Gibson teaches the nozzle cap of claim 1.  Gibson further teaches wherein the antenna is adhered to the substantially circumferential wall by an adhesive (¶0138 the antenna assembly 100 can be adhered or otherwise fastened or secured to either or both the inner surface of the antenna cover 4120 i.e. outer housing.  Another word, the antenna is adhered to the wall through adhesive and the antenna assembly)
Regarding to claim 12, Gibson teaches the nozzle cap of claim 1.  Gibson further teaches a sensor (Fig.50 acoustic sensor 5010) configured to detect leaks in a fluid system connected to the fire hydrant, wherein the antenna is in electrical communication with the sensor, the antenna configured to transmit a signal conveying whether a leak has been detected by the sensor (¶0145-0146)
Regarding to claim 13, Gibson teaches the nozzle cap of claim 1.  Gibson further teaches the outer housing further defines a cavity; (Merriam-Webster defines cavity as an unfilled space within a mass.  The empty space within the inner wall of the outer housing 4120 is a cavity) the nozzle cap further comprises a processor received in the cavity; and the processor is configured to receive and process readings from the sensor and to communicate information related to the readings to the antenna (¶0133, ¶0145-0146 – sensing and transmitting data using antenna)
Regarding to claim 14, Gibson teaches the nozzle cap of claim 12.  Gibson further teaches wherein the sensor is a vibration sensor configured to detect vibrations in the fire hydrant (¶0105, ¶0146 - the acoustic sensor 5010 can be mounted to the nozzle cap housing 4130)
Regarding to claim 15, Gibson teaches a nozzle cap for a fire hydrant, the nozzle cap comprising:
a cap body (fig. 45 item 4130, 4120) defining a first end (Fig.1 First end), a second end (Fig. 2. Second end) opposite the first end (Fig. 42 both end are opposite to each other), a substantially circumferential wall extending from the first end towards the second end (Fig. 42 both end are opposite to each other), and threading defined proximate to the second end (Fig.44 thread 4410), the substantially circumferential wall at least partially defining an outermost wall surface of the cap body (Fig. 42 the outer wall of the outer housing 4120 and the outer wall of the inner housing 4130 defines the outer most  wall surface) and at least partially defines an innermost wall surface of the cap body (Fig. 45 – the inner wall of first end defines the inner most surface), the innermost wall surface defining a cavity of the cap body (Fig, 45, the inner wall provide a cavity to store electronic part), the threading configured to engage threading of a nozzle of the fire hydrant; (¶0140 - As shown in FIG. 44, the nozzle cap housing 4130 can also define internal threading 4410 to allow the nozzle cap assembly 4100 on the outlet of the hydrant 3600) and 
an antenna adhered to the substantially circumferential wall of the cap body; (¶0138 - the antenna assembly 100 can be adhered or otherwise fastened or secured to either or both the inner surface of the antenna cover 4120 i.e. outer housing.  Another word, the antenna is coupled to the wall through adhesive and the antenna assembly)
a cap cover coupled the cap body at the first end, the cap cover comprising a cap nut (¶0135-0136)


    PNG
    media_image2.png
    685
    549
    media_image2.png
    Greyscale

Regarding to claim 16, Gibson teaches the nozzle cap of claim 15.  Gibson further teaches wherein the substantially circumferential wall of the cap body comprises a plastic material and the cap cover comprises a metal material (¶0141 - the nozzle cap cover 4110 and the nozzle cap housing 4130 can comprise cast or ductile iron or any other desired material for attachment to the fire hydrant 3600. The antenna cover can comprise polypropylene or other desired materials to allow signals to pass there through to and from the antenna assembly 100)
Regarding to claim 17, Gibson teaches the nozzle cap of claim 15.  Gibson further teaches wherein cap body (Fig. 45 item 4130, 4120) comprising an outer housing (Fig. 42 item 4120) coupled to the cap cover (Fig.42 item 4110) and an inner housing coupled to the outer housing distal to the cap cover (Fig.41 item 4130, ¶0134), the outer housing defining the first end and (Fig.42 top lip of item 4120) the substantially circumferential wall (Fig.42 side wall of item 4120), the inner housing defining the second end (Fig.42 item 4133) and the threading (Fig.44 thread 4410), the inner housing comprising a metal material (¶0141 - the nozzle cap housing 4130 can comprise cast or ductile iron or any other desired material for attachment to the fire hydrant 3600)
Regarding to claim 18, Gibson teaches the nozzle of claim 17, Gibson further teaches wherein the outer housing is retained between the cap cover and the inner housing by at least one fastener. (Fig. 45, ¶0135)
Regarding to claim 21, Gibson teaches the nozzle of claim 15, Gibson further teaches a sensor (Fig.50 acoustic sensor 5010) configured to detect leaks in a fluid system connected to the fire hydrant, wherein the antenna is in communication with the sensor, the antenna configured to transmit a signal conveying whether a leak has been detected by the sensor. (¶0145-0146)
Regarding to claim 22, Gibson teaches the nozzle of claim 15.  Gibson further teaches the cap body further defines a cavity (Fig, 45, the inner wall provide a cavity to store electronic part); the nozzle cap further comprises a processor received in the cavity; and the processor is configured to receive and process readings from the sensor and to communicate information ¶0133, ¶0145-0146 – sensing and transmitting data using antenna)
Regarding to claim 23, Gibson teaches the nozzle of claim 15.  Gibson further teaches wherein the cap cover (Fig.38A cap 4110)  defines a cap fastener hole (Fig.38A cap holes 4440) and the cap body defines an outer fastener hole (¶0134), the nozzle cap further comprising a fastener extending through the cap fastener hole and engaging the outer fastener hole to secure the cap cover to the cap body (¶0134 – keep nozzle cap assembly component together)
Regarding to claim 24, Gibson teaches the nozzle of claim 23.  Gibson further wherein the fastener is a security screw defining a head and a threaded tail end, the threaded tail end extending through the cap fastener hole and into the outer fastener hole (Fig 45, ¶0130-135).
Regarding to claim 25, Gibson teaches a method of detecting a leak in a fluid system comprising: (¶0105)
providing a nozzle cap comprising a substantially circumferential wall (Fig. 41 outer housing wall 4101 and inner housing wall 4130), the substantially circumferential wall at least partially defining an outermost wall surface of the nozzle cap (Fig. 42 the outer wall of the outer housing 4120 and the outer wall of the inner housing 4130 defines the outer most wall surface)
at least partially defining an innermost wall surface of the nozzle cap (Fig. 45 – the inner wall of first end defines the inner most surface), the innermost wall surface defining a cavity of the nozzle cap (Fig, 45, the inner wall provide a cavity to store electronic part), an antenna attached to the substantially circumferential wall, (¶0138 - the antenna assembly 100 can be adhered or otherwise fastened or secured to either or both the inner surface of the antenna cover 4120 i.e. outer housing.  Another word, the antenna is coupled to the wall through adhesive and the antenna assembly) and a sensor in communication with the antenna; (¶0146 lines 1-12)
¶0133 lines 12-17)
detecting a leak in the fluid system with the sensor (¶0133 - The wireless acoustic node can be mounted on the hydrant 3600 and identify any leaks in a water main or distribution main (not shown) connected to the hydrant 3600); and transmitting a signal with the antenna, the signal indicative of the leak in the fluid system (¶0146)
Regarding to claim 26, Gibson teaches the method of claim 25.  Gibson further teaches wherein the sensor is a vibration sensor, and wherein detecting an anomaly in the fluid system comprises detecting a vibration pattern of the fire hydrant indicative of a leak in the fluid system (¶0145-0146)
Regarding to claim 27, Gibson teaches the method of claim 25.  Gibson further teaches wherein and the nozzle cap (Fig.44 cap 4100) defines a threaded bore (Fig.44 thread 4410), and wherein mounting the nozzle cap to the nozzle of the fire hydrant comprises engaging the external threading of the nozzle with the threaded bore and rotating the nozzle cap relative to the nozzle to tighten the nozzle cap on the fire hydrant. (Fig. 36, ¶0140)
Regarding to claim 28, Gibson teaches the method of claim 25.  Gibson further teaches wherein the nozzle cap (Fig.41 item 4100) comprises a cap cover (Fig.41 cap cover 4110), the cap cover comprising a cap nut (Fig.41 cap nut 4116), and wherein rotating the nozzle cap relative to the nozzle comprises engaging the cap nut of the cap cover and turning the cap nut to tighten the nozzle cap on the fire hydrant (Fig. 36, ¶0140)
Regarding to claim 30, Gibson teaches the method of claim 25.  Gibson further teaches wherein the nozzle cap comprises an inner housing (Fig.42 item 4130), a cap cover (Fig.42 item 4110), and an outer housing (Fig.42 item 4120) disposed between the inner housing and the cap Fig. 42. Item 4120 is between cap 4110 and inner housing 4130) the outer housing defining the substantially circumferential wall (Fig.42 outer housing 4120 defining shape of the wall).
Regarding to claim 31, Gibson teaches the method of claim 30.  Gibson further teaches wherein the inner housing and the cap cover comprise a metal material, and wherein the outer housing comprises a plastic material. (¶0141 - the nozzle cap cover 4110 and the nozzle cap housing 4130 can comprise cast or ductile iron or any other desired material for attachment to the fire hydrant 3600. The antenna cover can comprise polypropylene or other desired materials to allow signals to pass there through to and from the antenna assembly 100)
Regarding to claim 32, Gibson teaches the method of claim 30.  Gibson further teaches wherein the outer housing is retained between the inner housing and the cap cover by a fastener. (Fig. 44 outer housing 4120 being retained between cap 4110 and inner housing 4130, ¶0134-0135)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7-10, and 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibson et al. (US 2017/0237158).
Regarding to claim 7 Gibson teaches the nozzle of claim 1.  Gibson further teaches wherein the cap cover (Fig.38A cap 4110) defines a cap fastener hole (Fig.38A cap holes 4440), the nozzle cap further comprising a fastener extending through the cap fastener hole and engaging the outer fastener hole to secure the cap cover to the outer housing (¶0134 – keep nozzle cap assembly component together)
Gibson fails to teach the outer housing defines an outer fastener hole.  However, Gibson teaches that the inner housing define an fastener holes which are used by the cap fastener screws or bolds to hold the cap, outer housing and inner housing together (¶0134)
It would have been an obvious matter of design choice to inner housing defined fastener holes, since such a modification would have involved a mere change in location of fastener holes.  A change in location of fastener holes is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding to claim 8, Gibson teaches the nozzle of claim 7.  Gibson further teaches wherein the outer housing is retained between the cap cover and the inner housing by the fastener Fig. 44 outer housing 4120 being retained between cap 4110 and inner housing 4130, ¶0134-0135)
Regarding to claim 9, Gibson teaches the nozzle of claim 8.  Gibson further teaches wherein the fastener further engages an inner fastener hole of the inner housing to secure the cap cover and the outer housing to the inner housing (Fig 45, ¶0130-135)
Regarding to claim 10, Gibson teaches the nozzle cap of claim 9.  Gibson further teaches wherein the inner fastener hole is a threaded hole (Fig.42, threaded holes 4136 and 4137) , and wherein the fastener is a security screw defining a head and a threaded tail end, the threaded tail end extending through the cap cover and the outer housing and engaging the threaded hole of the inner housing (¶0134-0135).
Regarding to claim 33, Gibson teaches the nozzle cap of claim 32.  Gibson further teaches wherein the cap cover (Fig. 43 cap cover 4410) defines a cap fastener hole (Fig.43 holes 4111), ,the inner housing (Fig,43 inner housing 4130) defines an inner fastener hole (Fig.43, fastener hole 4136) , the fastener extending into the cap fastener hole, the outer fastener hole, and the inner fastener hole (¶0135 –especially The nozzle cap cover 4110 can thereby be secured to the nozzle cap housing 4130 by the bolts 3801 extending through the fastener holes 4111 into the fastener holes 4137 and engaging the threads therein, thereby securing the antenna cover 4120 and the antenna assembly 100 between the nozzle cap cover 4110 and the nozzle cap housing 4130).
Gibson fails to teach the outer housing defines an outer fastener hole.  However Gibson discloses the outer housing (Fig.43 outer housing 4120) with a notch to held the outer housing secure in place (¶0135 - The lower rim 4133 can comprise a shoulder 4135 against which the antenna cover 4120 can be positioned to securely hold the antenna cover 4120 in place. In some aspects, the lower rim 4133 can define an antenna cover alignment tab 4830 (shown in FIG. 48) which can engage a complimentary notch (not shown) in the antenna cover to prevent rotation of the antenna cover 4120).
It would have been an obvious matter of design choice to have the outer housing with notch instead of having a fastener hole, since such a modification would have provided both design having a same objective of keeping the outer housing in a secured place.  A design with notch instead of a hole in order to secure the outer housing in place is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding to claim 34, Gibson teaches the nozzle cap of claim 32.  Gibson further teaches wherein the inner fastener hole is threaded, and wherein the fastener is a security screw defining a head and a threaded tail end, the threaded tail end extending through the cap fastener hole and the outer fastener hole and rotationally engaging the inner fastener hole (¶0135 – screws or bolts secure cap cover, outer and inner housing in place)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DACTHANG P NGO whose telephone number is (571)272-9614. The examiner can normally be reached M-TH 930-630PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DACTHANG P NGO/Examiner, Art Unit 2864                                                                                                                                                                                                        
/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862